UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 24, 2011 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 333-156069 26-2818699 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 216 Centre Avenue, Leesport, PA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (484) 671-2241 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway, Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 – Matters Related to Accountants and Financial Statements Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On February 24, 2011, the Board of Directors of the Registrant determined that the previously filed financial statements for the fiscal years ended September 30, 2010 and 2009 included in the Form 8-K filed on May 24, 2010 and in the Form 10-K filed in January 13, 2011, and for the fiscal quarters ended December 31, 2010 and June 30, 2010 included in its quarterly reports on Form 10-Q as filed with the Securities and Exchange Commission should not be relied upon. The Registrant is undertaking a review of accounting matters relating to the fiscal years ended September 30, 2010 and 2009, and for the fiscal quarters ended December 31, 2010 and June 30, 2010 to identify errors that may require accounting adjustments.The Registrant cannot state at this time a description of errors that may require accounting adjustments until further review. The Registrant cannot state the time when the full review will be complete or when fiscal years ended September 30, 2010 and 2009, and fiscal quarters December 31, 2010 and June 30, 2010 results will be announced, and intends to provide appropriate updates on this matter as soon as practicable. The Registrant’s Board of Directors discussed the matters described in this Item 4.02 with its independent registered public accounting firms. The Registrant intends to file an amended Form 10-K with restated financial statements for the fiscal years ended September 30, 2010 and 2009 and amended Form 10-Q with restated financial statements for the fiscal quarters December 31, 2010 and June 30, 2010 as soon as practicable to correct the errors once identified. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. IDLE MEDIA, INC. By: /s/ Marcus Frasier Marcus Frasier, Chief Executive Officer Date: February 28, 2011
